Title: From James Madison to William C. C. Claiborne, 19 June 1804
From: Madison, James
To: Claiborne, William C. C.



Sir.
Department of State, June 19th. 1804.
By the last mail the President has received your letter accompanying Mr. Pedesclaux’s petition, and at the same time came to hand a representation from Louis de Clout on behalf of himself and family, requesting that means may be devised for investigating the circumstances of the murder of St. Julien’s wife, in which he has charged de Clout & his family as instigators and accomplices. As Mr. Pedesclaux was deprived of his offices by Mr. Laussat, as you have already provided for him at least as far as your sense of his merit will admit, as the admission of his right to compensation would establish a precedent applicable to others who have been equally deprived, and as Congress alone are competent to grant him compensation, the President has no room to act on the occasion. You will therefore take occasion to convey to him a knowledge of his incompetency to grant his petition, and that his recourse, if, indeed after this attempt, he is advised to address his claims to any branch of the American Government, must be to the Legislature.
Mr. De Clout’s business is entirely of a judicial nature and as St. Julien has been held to bail, the judiciary powers of the Country must decide whether he is subject to a trial and in what form. To create a new jurisdiction and new rules of trial adapted to the circumstances of a particular case, would militate both with the justice and policy of the United States. I enclose his representation and request you will make him understand, in the way you may think fit, these reasons for the President’s declining to interfere. I have received your letters of the 31 March, 7, 8, 9, 10, 13, 14, 11, & 25 April, and 3, 8, 10, & 13 May. Enclosed I send you two dozen of passports making 48 in all. I am &c.

James Madison
